DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           HAKIMA BAKIRI,
                              Appellant,

                                     v.

       ANGELO INCORVAIA, M.D. and THE HAND AND WRIST
               INSTITUTE OF PALM BEACH, P.L.,
                          Appellees.

                              No. 4D20-1964

                               [July 1, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    James     L.    Martz,    Judge;   L.T.    Case    No.
502016CA010919XXXXMB.

  Anna V. Perekotiy of Sunrise Law Firm, PLLC, Miami, for appellant.

  James L. White and Marjorie H. Levine of Bobo, Ciotoli, White &
Russell, P.A., Palm Beach Gardens, for appellee.

PER CURIAM.

  Affirmed.

KLINGENSMITH, KUNTZ and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.